Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Claim Interpretation
Claim limitation “ an authentication system, a content delivery system” of claims 14-27  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description  discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This action is made non-final.
                                                     Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusk(US.Pat.No.10552442) in view of Kim(US.Pub.No.20160241542).

 Regarding claim 1, Lusk et al disclose a method of displaying content on a display device, comprising(see fig.1 and fig.5, elements 120 and 504;  a customer 118 uses a client computer system 120 to upload client-application code and any necessary credentials into an application execution environment 122, col.6, lines 27-300):

receiving, from an application, a request to authenticate the application(the API gateway authenticates the request and confirms that the requester has authority to generate a new API, col.9, lines 20-25+);

authenticating the application(the API credentials are used by the API gateway service 502 to identify and authenticate the client application running on the client computer system 504, col.10, lines 44-50+); 

according to the authenticated application, providing an application programming interface (API) to the application(Once the new API is fully configured, the API gateway service notifies 418 the requester that the API is active, and makes the API available to client applications, col.10, lines 12-14+);

receiving, from the application, a call to the API to display content(an API gateway service that translates calls made by a client application to a RESTful database API, into a set of relational-database instructions that are submitted over a database connection to a relational database server, col.10, lines 20+;  as the API receives requests from the client applications, the API gateway service stores the API requests and results in the frontend cache. When a client makes a call to an API, the API gateway service searches the frontend cache and determines whether the cache contains a result that matches the current call, col.4, lines 39-44+; as the environment includes a web server 1806 for receiving requests and serving content in response thereto, col.22, lines 62-67; col.23, lines 31-35+).  

 But did not explicitly disclose causing to output the content on the display device.

However, Kim et al disclose causing to output the content on the display device(see fig.1 with element 150; display 150 may display, for example, various contents (e.g., text, images, videos, icons, or symbols, and the like) to the user. The display 150 may include a touch screen, and may receive, for example, touch, gesture, proximity, or a hovering input using an electronic pen or a part of a body of the user,0157-0158; 0086).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Kim to modify Lusk by displaying different types of contents to users  for the purpose of improving viewing experiences accordingly.

Regarding claim 2, Lusk et al disclose  wherein the authenticating is based on receiving an identification from the application(the API management console does not provide the API gateway service with an identifier, and the API gateway service generates an identifier for the new API which is returned to the API management console,col.7, lines 37-45+; col.8, lines 25-28+;col.9, lines 20-35+).

Regarding claim 3, Lusk et al disclose  further comprising: providing the API for access by the application according to the identification(col.8, lines 25-28+;col.9, lines 20-35+).

Regarding claim 4, Lusk et al disclose  further comprising: providing a plurality of APIs to the application according to the identification(an API gateway service that provides a number of APIs to a number of different client applications controlled by different customers;col.2, lines 30-33).

Regarding claim 5 , Lusk et al  did not explicitly disclose further comprising: defining an area of a screen of the display device in which to display the content according to the identification.

However, Kim et al disclose further comprising: defining an area of a screen of the display device in which to display the content according to the identification(see fig.4 for displaying data in different regions of the screen; when a user selects specific contents, an electronic device 100 of FIG. 1 may request the user to enter authentication information with a corresponding contents entry. In this case, the electronic device 100 may output an information input region object 410 for entering authentication information on a screen 401. The electronic device 100 may further output a virtual keypad for inputting authentication information together with the information input region object 410,0093; 0097).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Kim to modify Lusk by providing options to display contents in specific region of the screen for the purpose of improving viewing experiences accordingly.

Regarding claim 6, Lusk et al disclose wherein the application is executed on a remote device(see fig.1 with elements 102 and 122).

Regarding claim 7, Lusk et al disclose, further comprising: tracking at least one statistic including at least one of a number of applications authenticating over time, a number of calls to the API, one or more types of the content, or an area of a screen of the display device used over time(the API iterates through each active connection in the available connection pools. For each active connection, the API retrieves 708 a request history associated with the active connection. The request history for each active connection is maintained in association with the active connection in a connection pool. When requests are submitted by an API over an active connection, the request history associated with the active connection is updated by recording the request in the request history. The request history is maintained during the lifetime of the active connection. At block 710, the pending backend request is compared to requests recorded in the request history for the active connection being evaluated, and a score is generated. The score represents the similarity between the pending backend request, and requests previously processed by the active connection being evaluated. In some implementations, the score is determined at least in part by finding requests in the request history that match the pending request, and measuring the amount of time that has elapsed since the most recent matching request was fulfilled,col.13, lines 35-47+; a higher similarity score correlates with a higher probability that the pending request may be satisfied by a request cache maintained by the backend service, col.13, lines 65-67).

Regarding claim 8 , Lusk et al  did not explicitly disclose further comprising: sharing screen information of the display device with the application.

However, Kim et al disclose further comprising: sharing screen information of the display device with the application(see fig.4 for displaying data in different regions of the screen; when a user selects specific contents, an electronic device 100 of FIG. 1 may request the user to enter authentication information with a corresponding contents entry. In this case, the electronic device 100 may output an information input region object 410 for entering authentication information on a screen 401. The electronic device 100 may further output a virtual keypad for inputting authentication information together with the information input region object 410,0093; 0097).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Kim to modify Lusk by providing options to display contents in specific region of the screen for the purpose of improving viewing experiences accordingly.

Regarding claim 9, Lusk et al disclose further comprising: receiving a request from the application to display a webpage; obtaining the webpage(An API may be called by submitting a web service request, a remote procedure call, or local procedure call to the computer system hosting the API,col.5, lines 38-41; the network includes the Internet and/or other publicly addressable communications network, as the environment includes a web server 1806 for receiving requests and serving content in response thereto, although for other networks an alternative device serving a similar purpose could be used as would be apparent to one of ordinary skill in the art, col.22, lines 60-67; col.24, lines 5-15+).

But did not explicitly disclose providing the webpage to be displayed on the display device.

However, Kim et al disclose providing the webpage to be displayed on the display device(see fig.1 with element 150; display 150 may display, for example, various contents (e.g., text, images, videos, icons, or symbols, and the like) to the user. The display 150 may include a touch screen, and may receive, for example, touch, gesture, proximity, or a hovering input using an electronic pen or a part of a body of the user,0157-0158; 0086; the electronic device 100 may activate a specific webpage and may access a specific website,0091).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Kim to modify Lusk by displaying different types of contents to users  for the purpose of improving viewing experiences accordingly.

Regarding claim 10, Lusk et al disclose wherein the application includes a plurality of applications, and the method further comprises: providing a plurality of APIs to the respective plurality of applications; receiving, from the applications, calls to the respective APIs to display respective contents of the plurality of applications(an API gateway service that provides a number of APIs to a number of different client applications controlled by different customers;col.2, lines 30-33; an API gateway service that translates calls made by a client application to a RESTful database API, into a set of relational-database instructions that are submitted over a database connection to a relational database server, col.10, lines 20+;  as the API receives requests from the client applications, the API gateway service stores the API requests and results in the frontend cache. When a client makes a call to an API, the API gateway service searches the frontend cache and determines whether the cache contains a result that matches the current call, col.4, lines 39-44+; as the environment includes a web server 1806 for receiving requests and serving content in response thereto, col.22, lines 62-67; col.23, lines 31-35+ ).

But did not explicitly disclose outputting, on respective portions of the display device, the respective plurality of contents.

However, Kim et al disclose outputting, on respective portions of the display device, the respective plurality of contents(see fig.4 for displaying data in different regions of the screen; when a user selects specific contents, an electronic device 100 of FIG. 1 may request the user to enter authentication information with a corresponding contents entry. In this case, the electronic device 100 may output an information input region object 410 for entering authentication information on a screen 401. The electronic device 100 may further output a virtual keypad for inputting authentication information together with the information input region object 410,0093; 0097).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Kim to modify Lusk by providing options to display contents in specific region of the screen for the purpose of improving viewing experiences accordingly.

Regarding claim 11,  Lusk et al  did not explicitly disclose further comprising: synchronizing the plurality of contents with each other.

However, Kim et a disclose  the processor 120 may include at least one processor associated with remote authentication processing, at least one processor associated with synchronizing remote authentication information, and at least one processor associated with processing guide information according to authentication success or failure,0047;0069;0097.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Kim to modify Lusk by applying synchronization technique for the purpose of improving viewing experiences accordingly.

Regarding claim 12, Lusk et al disclose  further comprising: providing the content over a network to be outputted on a plurality of display devices(see fig.1 and fig.5; the API management console 106 is a personal computer system or other client computer system that runs a client application, and the client application configures the API gateway service 102 over a computer network by making calls to a network-based management API, col.5, lines 8-10+).

Regarding claim 13,  Lusk et al  did not explicitly disclose further comprising: causing the identification to be displayed on the display device; and receiving the identification from the application as entered by a user of the application.

However, Kim et al  disclose a system for allowing users to input credentials via a user interface and further disclose the server device 300 may establish a communication channel with the electronic device 100 or another electronic device. If authentication (e.g., authentication through a specific identification (ID) and password, and the like) of the other electronic device is completed, the server device 300 may change remote authentication information associated with the electronic device 100 in response to a remote authentication information request of the other electronic device. In this regard, the server device 300 may provide a screen for changing the remote authentication information to the other electronic device,0042; the electronic device 100 may verify whether the remote authentication succeeds. If the remote authentication fails, in operation 813, the electronic device 100 may output a user warning, for example, a wrong password. For example, the electronic device 100 may guide that incorrect information is input, relative to a changed state of remote authentication information,0120.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Kim to modify Lusk by allowing users to enter password via user interface for the purpose of making the system safer against unauthorized users accordingly.

Regarding claim 14, it is rejected using the same ground of rejection for claim 1.
Regarding claim 15, it is rejected using the same ground of rejection for claim 2.
Regarding claim 16, it is rejected using the same ground of rejection for claim 13.
Regarding claim 17, it is rejected using the same ground of rejection for claim 3.
Regarding claim 18, it is rejected using the same ground of rejection for claim 4.
Regarding claim 19, it is rejected using the same ground of rejection for claim 5.
Regarding claim 20, it is rejected using the same ground of rejection for claim 6.
Regarding claim 21, it is rejected using the same ground of rejection for claim 7.
Regarding claim 22, it is rejected using the same ground of rejection for claim 8.
Regarding claim 23, it is rejected using the same ground of rejection for claim 9.
Regarding claim 24, it is rejected using the same ground of rejection for claim 10.
Regarding claim 25, it is rejected using the same ground of rejection for claim 11.

Regarding claim 26,  Lusk et al  did not explicitly disclose further comprising: the content delivery system further configured to combine the respective plurality of contents into a video signal, and to output the video signal to the display device to cause the display device to display the respective plurality of contents on the respective portions of the display device.

However, Kim et al disclose further comprising: the content delivery system further configured to combine the respective plurality of contents into a video signal, and to output the video signal to the display device to cause the display device to display the respective plurality of contents on the respective portions of the display device(see fig.4 for displaying data in different regions of the screen; when a user selects specific contents, an electronic device 100 of FIG. 1 may request the user to enter authentication information with a corresponding contents entry. In this case, the electronic device 100 may output an information input region object 410 for entering authentication information on a screen 401. The electronic device 100 may further output a virtual keypad for inputting authentication information together with the information input region object 410,0093; 0097).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Kim to modify Lusk by providing options to display contents in specific region of the screen for the purpose of improving viewing experiences accordingly.

Regarding claim 27, it is rejected using the same ground of rejection for claim 12.
                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425   
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425